DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Cross Reference to Related Applications
2.	This application claims benefit to U.S. Provisional Patent Application Serial No. 62/909,690, entitled "Configuring Discontinuous Reception for Different Groups of Cells," filed on 10/02/2019 and assigned to the assignee hereof, the contents of which are hereby incorporated by reference in its entirety.

    Claims status
3.	This office action is a response to an application filed on 10/01/2020 in which claims 1-52 are pending for examination.

                                           Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 03/05/2021.

                                                            Drawings
5.	The Examiner contends that the drawings submitted on 10/01/2020 are acceptable for examination proceedings.


Claim Objections (minor informalities)
6.	Claims 1, 18, 35 and 52 are objected to because of the following informalities:
Regarding claim 1, the claim recites:
“A method for wireless communications by a user equipment (UE), comprising: 
receiving first discontinuous reception (DRX) configuration parameters for communications with a first group of cells and second DRX configuration parameters for communications with a second group of cells, wherein the first DRX configuration parameters and the second DRX configuration parameters share common starting time parameters; 
monitoring for communications by cells operating in first frequency resources based on the first DRX configuration parameters; and 
monitoring for communications by cells operating in second frequency resources based on the second DRX configuration parameters”.
According to the structure of the claim, it appears that “…by cells …” recited in line 9 and 12 are referring back to “a first group of cells” and “a second group of cells” of line 4 and 6.
Further clarification is requested to understand what applicant is trying to accomplish and it is suggested to fix the antecedent issues.[Note: In order to avoid the antecedent basis issue, it is suggested to amend as “by cells operating in first frequency resources” to “by the first group of cells operating in first frequency resources” and “by 
If applicant is of the opinion that “by cells” recited in line 9 and 12 are not referring back “a first group of cells” and “a second group of cells” of line 4 and 6, further clarification is requested to understand what applicant is trying to accomplish and it is suggested to fix the antecedent issues.
Regarding claims 18, 35 and 52, the claims are objected based on the same reasoning as presented in the objection of claim 1.
For the purpose of examination, the examiner will interpret as best understood.

35 USC § 112 (f) Claim Limitations Analysis
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

8.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claims 35-51 have been analyzed under 35 U.S.C. 112, sixth paragraph. 
Regarding claims 35, 42, 43 and 44-50 the limitations that recite(s) “means for receiving ….”;“means for monitoring…..” ; “means for  triggering…..”; “means for activating……”; “means for halting….”;  “means for restarting….”; “means for reporting…”; and “means for starting……” are being treated in accordance with 112(f) because the functions of “receiving”, “monitoring”, “triggering”, “activating”, “halting”, “restarting”, “reporting” and “starting” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.
Regarding the above claims 35, 42, 43 and 44-50 limitations, the corresponding structure can be found on Figs. 2, 6 (Fig. 2 shows a block diagram illustrating an example base station (BS) and an example user equipment (UE) in accordance with some aspects of the present disclosure; and Fig. 6 illustrates a communications device 600 that may 
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claim 52 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims recites, inter alia, “A computer-readable medium having instructions stored thereon………”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a machine readable storage media and what is not to be included as a machine readable storage media.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable media and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent or includes non-limiting examples.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the non-limiting list of examples of computer readable medium from the disclosure and the broadest reasonable interpretation, the computer readable medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   
Examiner suggests amending the claims to read as “a non-transitory computer-readable medium” in order to explicitly limit the claimed subject matter to a statutory subject matter.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
s 1, 2, 3, 10, 11, 12, 18, 19, 20, 27, 28, 29, 35, 36, 37, 44, 45, 46 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2020/0120596 A1), hereinafter “Yu” in view of Nory et al. (US 2021/0092681 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/902,428 filed on 09/19/2019), hereinafter “Nory”.
	Regarding claim 1, Yu discloses a method for wireless communications by a user equipment (UE) (Figs. 4-5, process in which a terminal device simultaneously uses three activated DRX configurations), comprising: 
receiving first discontinuous reception (DRX) configuration parameters (Figs. 4-5, paragraphs [0135], [0136], [0146], parameter configured in each of the N configured DRX configurations includes at least one of the following items: an on duration timer, a DRX cycle, a DRX-inactivity timer, a DRX-retransmission timer, and a DRX start location offset values) for communications with a first group of cells (Figs. 4-5, paragraphs [0135], [0136], [0146], N DRX configurations respectively correspond to N groups of carriers) and second DRX configuration parameters for communications with a second group of cells (Figs. 4-5, paragraphs [0135], [0136], [0146], N DRX configurations respectively correspond to N groups of carriers), wherein the first DRX configuration parameters (Figs. 4-5, paragraphs [0135], [0136], [0146], parameter configured in each of the N configured DRX configurations includes at least one of the following items: an on duration timer, a DRX cycle, a DRX-inactivity timer, a DRX-retransmission timer, and a DRX start location offset values) and the second DRX configuration parameters share common starting time parameters (Figs. 4-5, paragraphs [0135], [0136], [0146], DRX start location offset values of the plurality of DRX configurations to be the same); 
(Figs. 4-5, paragraphs [0166], [0169], [0171], monitoring a physical downlink control channel on a specified carrier based on M DRX configurations corresponding to M groups of carriers)  based on the first DRX configuration parameters (Figs. 4-5, paragraphs [0166], [0169], [0171], DRX cycle of a first DRX configuration is T, and a running period of an on duration timer of the first DRX configuration is represented by F1); and 
monitoring for communications by cells operating in second frequency resources (Figs. 4-5, paragraphs [0166], [0169], [0171], monitoring a physical downlink control channel on a specified carrier based on M DRX configurations corresponding to M groups of carriers)  based on the second DRX configuration parameters (Figs. 4-5, paragraphs [0166], [0169], [0171], DRX cycle of a second DRX configuration is 2T, and a running period of an on duration timer of the second DRX configuration is represented by F2).
While Yu implicitly refers to “first group of cells”, “first frequency resources based on the first DRX configuration parameters”, and “second group of cells”, “second frequency resources based on the second DRX configuration parameters” (Figs. 4-5, paragraphs [0135], [0136], [0146], [0166], [0169], [0171]), Nory from the same or similar field of endeavor explicitly discloses first group of cells, first frequency resources based on the first DRX configuration parameters, and second group of cells, second frequency resources based on the second DRX configuration parameters (Fig. 2b, paragraph [0063], configuration information, with multiple DRX configurations, with one DRX configuration per group of cells; first group of cells may be belong to frequency range 1 and have a first DRX configuration, and the second group of cells may belong to frequency range 2 and have a second DRX configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “first group of cells, first frequency resources based on the first DRX configuration parameters, and second group of cells, second frequency resources based on the second DRX configuration parameters” as taught by Nory, in the system of Yu, so that it would provide a mechanism that improves the performance in the wireless communication network addressing the UE behavior in case of simultaneous configuration of wake-up signal (WUS) and multiple discontinuous reception (DRX) configurations within one cell group (Nory, paragraph [0024]).

Regarding claim 2, Yu in view of Nory disclose the method according to claim 1.
Nory further discloses the first group of cells operates in the first frequency resources and the second group of cells operates in the second frequency resources (Fig. 2b, paragraph [0063], first group of cells may be belong to frequency range 1 and have a first DRX configuration, and the second group of cells may belong to frequency range 2 and have a second DRX configuration)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first group of cells operates in the first frequency resources and the second group of cells operates in the second frequency resources” as taught by Nory, in the system of Yu, so that it would provide a mechanism that improves the performance in the wireless communication (Nory, paragraph [0024]).

Regarding claim 3, Yu in view of Nory disclose the method according to claim 1.
Nory further discloses the first frequency resources comprise a first set of frequency bands and the second frequency resources comprise a second set of frequency bands (Fig. 2b, paragraph [0063], first group of cells may be belong to frequency range 1 and have a first DRX configuration, and the second group of cells may belong to frequency range 2 and have a second DRX configuration)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first frequency resources comprise a first set of frequency bands and the second frequency resources comprise a second set of frequency bands” as taught by Nory, in the system of Yu, so that it would provide a mechanism that improves the performance in the wireless communication network addressing the UE behavior in case of simultaneous configuration of wake-up signal (WUS) and multiple discontinuous reception (DRX) configurations within one cell group (Nory, paragraph [0024]).

Regarding claim 10, Yu discloses receiving a DRX media access control (MAC) control element (CE) from one of a plurality of cells (paragraph [0116], receiving the DRX media access control command); and
(paragraphs [0117], [0119], DRX short cycle timer is started or restarted in two cases).
While Yu implicitly refers to “responsive to receiving the DRX MAC CE, halting DRX monitoring period and inactivity timers for cells operating on the first and the second frequency resources”, Nory from the same or similar field of endeavor explicitly discloses responsive to receiving the DRX MAC CE (Figs. 2b, 3b, 3c, paragraphs [0052], [0086], [0101], [0102], multibit indication comprises a first bit indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell), halting DRX monitoring period and inactivity timers for cells operating on the first and the second frequency resources (Figs. 2b, 3b, 3c, paragraphs [0052], [0086], [0101], [0102], on-duration timer for an on-duration corresponding to a DRX configuration is not started, the UE 10 may skip that on-duration and may stay in DRX  for the group of cells associated with the DRX configuration; when in DRX, the UE 10 may stop PDCCH monitoring on all the serving cells associated with the DRX configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “responsive to receiving the DRX MAC CE, halting DRX monitoring period and inactivity timers for cells operating on the first and the second frequency resources” as taught by Nory, in the system of Yu, so that it would provide a mechanism that improves the performance in the wireless communication network addressing the UE behavior in case of simultaneous (Nory, paragraph [0024]).

Regarding claim 11, Yu discloses receiving a DRX media access control (MAC) control element (CE) from one of a plurality of cells (paragraph [0116], receiving the DRX media access control command).
While Yu implicitly refers to “halting DRX monitoring period and inactivity timers for cells operation on one of the first or second frequency resources based on a frequency band of the one of the plurality of cells from which the DRX MAC CE was received”, Nory from the same or similar field of endeavor explicitly discloses halting DRX monitoring period and inactivity timers for cells operation on one of the first or second frequency resources based on a frequency band of the one of the plurality of cells from which the DRX MAC CE was received (Figs. 2b, 3b, 3c, paragraphs [0052], [0086], [0101], [0102], on-duration timer for an on-duration corresponding to a DRX configuration is not started, the UE 10 may skip that on-duration and may stay in DRX  for the group of cells associated with the DRX configuration; when in DRX, the UE 10 may stop PDCCH monitoring on all the serving cells associated with the DRX configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “halting DRX monitoring period and inactivity timers for cells operation on one of the first or second frequency resources based on a frequency band of the one of the plurality of cells from which the DRX MAC CE was received” as taught by Nory, in the system of Yu, so that it would provide a mechanism that improves the performance in the wireless communication (Nory, paragraph [0024]).

Regarding claim 12, Yu in view of Nory disclose the method according to claim 1.
While Yu implicitly refers to “receiving a DRX media access control (MAC) control element (CE) from one of a plurality of cells, the DRX MAC CE including an indication of cells for which the DRX MAC CE is applicable; and responsive to receiving the DRX MAC CE, halting DRX monitoring period and inactivity timers for the indicated cells”, Nory from the same or similar field of endeavor explicitly discloses receiving a DRX media access control (MAC) control element (CE) from one of a plurality of cells, the DRX MAC CE including an indication of cells for which the DRX MAC CE is applicable (Figs. 2b, 3b, 3c, paragraphs [0052], [0086], [0101], [0102], multibit indication comprises a first bit indicating to start or not to start, for a first cell, an on-duration timer at one or more of the next occurrence of an on-duration, and a second bit indicating to apply dormancy or non-dormancy behavior on a second cell at the next occurrence of an on-duration for the second cell); and responsive to receiving the DRX MAC CE, halting DRX monitoring period and inactivity timers for the indicated cells (Figs. 2b, 3b, 3c, paragraphs [0052], [0086], [0101], [0102], on-duration timer for an on-duration corresponding to a DRX configuration is not started, the UE 10 may skip that on-duration and may stay in DRX  for the group of cells associated with the DRX configuration; when in DRX, the UE 10 may stop PDCCH monitoring on all the serving cells associated with the DRX configuration).
(Nory, paragraph [0024]).

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Regarding claim 35, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 36, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 37, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 44, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 45, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Regarding claim 46, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.
Regarding claim 52, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

14.	Claims 4, 7, 13, 21, 24, 30, 38, 41 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2020/0120596 A1), hereinafter “Yu” in view of Nory et al. (US 2021/0092681 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/902,428 filed on 09/19/2019), hereinafter “Nory” in view of 3GPP TSG-RAN WG1 #96 (R1-1903016), hereinafter “3GPP’96”.
Regarding claim 4, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “the first and second DRX configuration parameters are set based on the first frequency resources and the second frequency resources such that a monitoring period is shorter for a higher frequency resource than for a lower frequency resource”.
However, 3GPP’96 from the same or similar field of endeavor discloses the first and second DRX configuration parameters are set based on the first frequency resources and the second frequency resources such that a monitoring period is shorter for a higher frequency resource than for a lower frequency resource (section 3.1.3, page 16, DRX configuration that has long DRX cycle and their ON duration and DRX inactivity timer can be set longer than those for FR1 cells to better handle randomness in the duration of data burst).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first and second (3GPP’96, section 3.1.3, page 16).

Regarding claim 7, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “the first DRX configuration parameters include a first short DRX cycle timer and the second DRX configuration parameters include a second short DRX cycle timer, and wherein a length of the first and second short DRX cycle timers is set based on the first frequency resources and the second frequency resources”.
However, 3GPP’96 from the same or similar field of endeavor discloses the first DRX configuration parameters include a first short DRX cycle timer and the second DRX configuration parameters include a second short DRX cycle timer, and wherein a length of the first and second short DRX cycle timers is set based on the first frequency resources and the second frequency resources (section 3.1.3, page 16, DRX configuration that has long DRX cycle and their ON duration and DRX inactivity timer can be set longer than those for FR1 cells to better handle randomness in the duration of data burst).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first DRX configuration parameters include a first short DRX cycle timer and the second DRX configuration parameters include a second short DRX cycle timer, and wherein a length (3GPP’96, section 3.1.3, page 16).

Regarding claim 13, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “reporting channel state information (CSI) to a plurality of cells, wherein reported CSI for cells operating on the first frequency resources is not multiplexed with reported CSI for cells operating on the second frequency resources”.
However, 3GPP’96 from the same or similar field of endeavor discloses reporting channel state information (CSI) to a plurality of cells, wherein reported CSI for cells operating on the first frequency resources is not multiplexed with reported CSI for cells operating on the second frequency resources (section 3.3.1.1, page 24, CSI-RS resources and adjust its status to get ready for the upcoming ON-duration. Depending on operating scenarios (frequency range, C-DRX cycle, UE mobility), the CSI-RS transmission may include one or more of different types, such as CSI-RS for tracking, CSI-RS for beam management, and/or CSI-RS for CSI acquisition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “reporting channel state information (CSI) to a plurality of cells, wherein reported CSI for cells operating on the (3GPP’96, section 3.1.3, page 16).

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 13.

Regarding claim 38, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 41, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 47, the claim is rejected based on the same reasoning as presented in the rejection of claim 13.
s 5, 16, 17, 22, 33, 34, 39, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2020/0120596 A1), hereinafter “Yu” in view of Nory et al. (US 2021/0092681 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/902,428 filed on 09/19/2019), hereinafter “Nory” in view of EP 3893593 A1, hereinafter “Li”.
Regarding claim 5, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “the first and second DRX configuration parameters comprise a same starting offset and a long DRX cycle duration”.
However, Li from the same or similar field of endeavor discloses the first and second DRX configuration parameters comprise a same starting offset and a long DRX cycle duration (paragraph [0194], when two cycles, namely, a DRX-long cycle and a DRX-short cycle, are configured, two different groups of DRX-on durationTimer values are configured for a PCell and an SCell, DRX cycle lengths are the same, cycle frequencies are the same, a start position of on duration of the PCell is aligned with a start position of on duration of the SCell; optionally, DRX-on durationTimer values of different SCells may be the same or may be different).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first and second DRX configuration parameters comprise a same starting offset and a long DRX cycle duration” as taught by Li, in the combine system of Yu and Nory, so that it would provide a wireless communication method and a terminal device, to reduce a waste of power of the terminal device (Li, paragraph [0003]).

Regarding claim 16, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “starting a short DRX cycle timer when a DRX inactivity timer associated with the first group of cells expires and a DRX inactivity timer associated with the second group of cells is not running”.
However, Li from the same or similar field of endeavor discloses starting a short DRX cycle timer when a DRX inactivity timer associated with the first group of cells expires and a DRX inactivity timer associated with the second group of cells is not running (Fig. 3, paragraph [0113], when two cycles, namely, a DRX-long cycle and a DRX-short cycle, are configured, and when a DRX-inactivity timer of the terminal device on a carrier expires or when the terminal device has received the control information in on-duration of a carrier, a DRX-short cycle timer is started or restarted on the carrier, and a next cycle is changed to the DRX-short cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “starting a short DRX cycle timer when a DRX inactivity timer associated with the first group of cells expires and a DRX inactivity timer associated with the second group of cells is not running” as taught by Li, in the combine system of Yu and Nory, so that it would provide a wireless communication method and a terminal device, to reduce a waste of power of the terminal device (Li, paragraph [0003]).

Regarding claim 17, Yu in view of Nory disclose the method according to claim 1.

However, Li from the same or similar field of endeavor discloses starting a short DRX cycle timer for the first group of cells based on expiry of a DRX inactivity timer associated with the first group of cells; and starting a short DRX cycle timer for the second group of cells based on expiry of a DRX inactivity timer associated with the second group of cells (Fig. 3, paragraph [0113], in an existing solution, when two cycles, namely, a DRX-long cycle and a DRX-short cycle, are configured, if a DRX-inactivity timer on a carrier expires, the terminal device starts or restarts DRX-short cycle timers on all carriers, and changes next cycles to the DRX-short cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “starting a short DRX cycle timer for the first group of cells based on expiry of a DRX inactivity timer associated with the first group of cells; and starting a short DRX cycle timer for the second group of cells based on expiry of a DRX inactivity timer associated with the second group of cells” as taught by Li, in the combine system of Yu and Nory, so that it would provide a wireless communication method and a terminal device, to reduce a waste of power of the terminal device (Li, paragraph [0003]).

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Regarding claim 33, the claim is rejected based on the same reasoning as presented in the rejection of claim 16.

Regarding claim 34, the claim is rejected based on the same reasoning as presented in the rejection of claim 17.

Regarding claim 39, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 50, the claim is rejected based on the same reasoning as presented in the rejection of claim 16.

Regarding claim 51, the claim is rejected based on the same reasoning as presented in the rejection of claim 17.

16.	Claims 6, 23 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2020/0120596 A1), hereinafter “Yu” in view of Nory et al. (US 2021/0092681 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/902,428 filed on 09/19/2019), hereinafter “Nory” in view of Wei (US 2015/0319691 A1), hereinafter “Wei”.
Regarding claim 6, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “the first and second DRX configuration parameters include a common short DRX cycle timer such that the UE operates in a same 
However, Wei from the same or similar field of endeavor discloses the first and second DRX configuration parameters include a common short DRX cycle timer such that the UE operates in a same DRX cycle for the cells operating  in the first frequency resources and the cells operating in the second frequency resources (Figs. 1-3, 4, paragraphs [0046], [0048], common on duration timer and/or DRX inactivity timer are set for the primary cell and each secondary cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first and second DRX configuration parameters include a common short DRX cycle timer such that the UE operates in a same DRX cycle for the cells operating  in the first frequency resources and the cells operating in the second frequency resources” as taught by Wei, in the combined system of Yu and Nory, so that it would provide saving the power of the mobile station, effectively work under carrier aggregation scenario relates to discontinuous reception in wireless communication system (Wei, paragraph [0020]).

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

s 8, 9, 25, 26, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2020/0120596 A1), hereinafter “Yu” in view of Nory et al. (US 2021/0092681 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/902,428 filed on 09/19/2019), hereinafter “Nory” in view of Lee et al. (US 2015/0208462 A1), hereinafter “Lee”.
Regarding claim 8, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “triggering a scheduling request with respect to a cell; and responsive to triggering the scheduling request, activating DRX for serving cells configured with the first DRX configuration parameters but not configured with the second DRX configuration parameters”.
However, Lee from the same or similar field of endeavor discloses triggering a scheduling request with respect to a cell (Fig. 6, paragraphs [0058]-[0059], [0061], Scheduling Request is sent on PUCCH); and 
responsive to triggering the scheduling request, activating DRX for serving cells configured with the first DRX configuration parameters but not configured with the second DRX configuration parameters (Fig. 6, paragraphs [0058]-[0059], [0061], [0095], UE determines whether a shortDRX-Cycle is configured through the RRC signal and determines a starting point of the onDurationTimer in consideration of a drxStartOffset and a shortDRX-Cycle value in the received DRX configuration information when the shortDRX-Cycle is configured; the operation time of the onDurationTimer is determined by an onDurationTimer value determined in the DRX configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “triggering a scheduling (Lee, paragraph [0015]).

Regarding claim 9, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “triggering a scheduling request with respect to a cell; and responsive to triggering the scheduling request, activating DRX using the first DRX parameters or the second DRX parameters based on a frequency band in which the cell operates”.
However, Lee from the same or similar field of endeavor discloses triggering a scheduling request with respect to a cell (Fig. 6, paragraphs [0058]-[0059], [0061], Scheduling Request is sent on PUCCH); and 
responsive to triggering the scheduling request, activating DRX using the first DRX parameters or the second DRX parameters based on a frequency band in which the cell operates (Fig. 6, paragraphs [0058]-[0059], [0061], [0095], UE determines whether a shortDRX-Cycle is configured through the RRC signal and determines a starting point of the onDurationTimer in consideration of a drxStartOffset and a shortDRX-Cycle value in the received DRX configuration information when the shortDRX-Cycle is configured; the operation time of the onDurationTimer is determined by an onDurationTimer value determined in the DRX configuration information).
(Lee, paragraph [0015]).

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 42, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 43, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

s 14, 31 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2020/0120596 A1), hereinafter “Yu” in view of Nory et al. (US 2021/0092681 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/902,428 filed on 09/19/2019), hereinafter “Nory” in view of Hwang et al. (US 2015/0146634 A1), hereinafter “Hwang”.
Regarding claim 14, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “reporting channel state information (CSI) to a plurality of cells, wherein the reported CSI comprises padding bits for cells associated with a frequency band for which the UE is not monitoring based on expiry of a DRX timer”.
However, Hwang from the same or similar field of endeavor discloses reporting channel state information (CSI) to a plurality of cells, wherein the reported CSI comprises padding bits for cells associated with a frequency band for which the UE is not monitoring based on expiry of a DRX timer (paragraph [0122], if the number of bits of actual CSI is less than the target number of bits, a padding bit may be attached; detailed example of attaching the padding bit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “reporting channel state information (CSI) to a plurality of cells, wherein the reported CSI comprises padding bits for cells associated with a frequency band for which the UE is not monitoring based on expiry of a DRX timer” as taught by Hwang, in the combined system of Yu and Nory, so that it would provide reporting channel state information to create encoded uplink control information in wireless communication system (Hwang, paragraph [0002]).
Regarding claim 31, the claim is rejected based on the same reasoning as presented in the rejection of claim 14.

Regarding claim 48, the claim is rejected based on the same reasoning as presented in the rejection of claim 14.

 19.	Claims 15, 32 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (US 2020/0120596 A1), hereinafter “Yu” in view of Nory et al. (US 2021/0092681 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/902,428 filed on 09/19/2019), hereinafter “Nory” in view of Nayeb Nazar et al. (US 2011/0249578 A1), hereinafter “Nazar”.
Regarding claim 15, Yu in view of Nory disclose the method according to claim 1.
Neither Yu nor Nory explicitly discloses “reporting channel state information (CSI) to a plurality of cells based on a network-configured coding rate for reporting CSI for cells operating on frequency bands which the UE is not monitoring based on expiry of a DRX timer”.
However, Hwang from the same or similar field of endeavor discloses reporting channel state information (CSI) to a plurality of cells based on a network-configured coding rate for reporting CSI for cells operating on frequency bands which the UE is not monitoring based on expiry of a DRX timer (paragraph [0131], [0143], CSI reports for subframes during Discontinuous Reception (DRX) active time).
(Nazar, paragraph [0005]).

Regarding claim 32, the claim is rejected based on the same reasoning as presented in the rejection of claim 15.

Regarding claim 49, the claim is rejected based on the same reasoning as presented in the rejection of claim 15.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/SITHU KO/           Primary Examiner, Art Unit 2414